Opinion by
Linn, J.,
For the reasons stated in the opinion filed to-day in Com. v. Kintz, No. 69, April Term, 1922, the same disposition is made of the assignments of error filed on behalf of appellant Bridge.
The judgment is affirmed, the record is remitted to the court below, and it is ordered that the defendant appear in the court below at such time as he may be there called, and that he be by that court committed until he has complied with the sentence or any part of it which had not been performed at the time the appeal in this case was made a supersedeas.